Citation Nr: 1104693	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-18 327A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, 
Tennessee



THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided during the period from May 9, 2009, to May 13, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1947 to November 1948 and from August 1949 to April 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions in August 2009 by the Murfreesboro, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that in correspondence dated in 
May 2010 the Veteran expressed his desire to present testimony at 
a video conference hearing before the Board.  Pursuant to 
38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board 
will be granted if a claimant expresses a desire to appear in 
person.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The appellant should be scheduled for a 
video conference hearing before a Veterans 
Law Judge as soon as practicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


